Third District Court of Appeal
                               State of Florida

                          Opinion filed May 5, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2147
                       Lower Tribunal No. 17-25313
                          ________________


                Alain Pedroso and Haydee Porras,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, Elijah A.
Levitt, Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa), for
appellants.

     Butler Weihmuller Katz Craig LLP, and J. Pablo Caceres and Tracy A.
Jurgus (Tampa), for appellee.


Before EMAS, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Gonzalez v. Barrenechea, 170 So. 3d 13, 20 n. 4 (Fla.

3d DCA 2015) (observing: “Before damages may be awarded, there must be

evidence authorizing or justifying award of a definite amount”) (quoting Fla.

Ventilated Awning Co. v. Dickson, 67 So. 2d 215 (Fla. 1953)) (affirming

judgment where plaintiff failed to present a sufficient evidentiary predicate

upon which a definite sum of damages could be awarded, and holding that,

in the absence of same, any sum awarded would be pure speculation);

United Steel & Strip Corp. v. Monex Corp., 310 So. 2d 339, 342 (Fla. 3d DCA

1975) (holding: “It is incumbent upon a plaintiff in a trial court to present

evidence to justify an award of damages in definite amount. Damages are

recoverable only to the extent that the evidence affords a sufficient basis for

estimating an amount in money with reasonable certainty”); Kennedy & Ely

Ins., Inc. v. Am. Emp'rs Ins. Co., 179 So. 2d 248, 249 (Fla. 3d DCA 1965)

(holding: “Before damages may be awarded there must be evidence

authorizing or justifying the award of a definite amount, which cannot be

predicated upon pure speculation”); United Auto. Ins. Co. v. Colon, 990 So.

2d 1246, 1248 (Fla. 4th DCA 2008) (holding: “It has long been accepted in

Florida that a party claiming economic losses must produce evidence

justifying a definite amount. Economic damages may not be founded on jury

speculation or guesswork and must rest on some reasonable factual basis.



                                      2
Plaintiff has the burden of presenting evidence justifying a specific and

definite amount of economic damages. Where there is no evidence to justify

any amount on a claim for economic damages, defendant is entitled to

judgment on the claim. Where there is no evidence to justify any amount on

a claim for economic damages, defendant is entitled to judgment on the

claim”) (citations omitted).




                                    3